Citation Nr: 0946768	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable initial rating for hearing loss 
of the right ear, on an extraschedular basis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, inter alia, granted service 
connection for the Veteran's hearing loss of the right ear, 
and assigned a noncompensable rating.

In January 2009, the Board denied entitlement to a 
compensable initial rating on a schedular basis, and remanded 
a claim for a compensable initial rating on an extra-
schedular basis.  This claim is now before the Board for 
further appellate consideration.


FINDING OF FACT

The Veteran's hearing loss of the right ear does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The disability picture presented by the Veteran's service-
connected hearing loss of the right ear does not warrant the 
assignment of a compensable rating on an extraschedular 
basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for a compensable rating for hearing loss of 
the right ear arises from disagreement with the initial 
noncompensable evaluation following the grant of service 
connection.  It has been held that once service connection is 
granted, the claim is substantiated, and additional notice is 
not required.  Any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, VA has 
a duty to assist the Veteran in claim development.  This 
includes assisting in the procurement of service medical 
records and pertinent treatment records, as well as providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. 
§ 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO provided the Veteran 
with a letter seeking evidence to support the Veteran's claim 
for entitlement to an initial compensable rating for hearing 
loss of the right ear on an extraschedular basis in February 
2009.  Additionally, the RO has obtained VA treatment 
records, private treatment records, and service treatment 
records.  All reasonable efforts were made to obtain 
additional medical records.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.  Regarding the examinations which 
were conducted, the Board notes that in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. 
App. at 455.  In the present case, the examination reports 
did not contain such discussion; however, the VA treatment 
records did contain a discussion of such factors.  In this 
regard, a July 2007 VA audiology assessment consultation 
record notes that symptoms and impairment experienced by the 
Veteran included such as difficulty hearing in noisy 
situations, difficulty hearing the television, difficulty 
hearing on the telephone and difficulty hearing in one on one 
situations.  Therefore, the lack of such a discussion in the 
compensation examination reports was not prejudicial.  See 
Martinak, supra. (noting that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.)

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.

II.  Entitlement to an Initial Compensable Rating for Hearing 
Loss of the Right Ear on an Extraschedular Basis

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing criteria in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

The Veteran was afforded a VA examination in July 2005.  He 
had right ear puretone decibel thresholds of 10, 20, 10, 25, 
and 50 for the frequencies of 500 Hertz, 1000 Hertz, 2000 
Hertz, 3000 Hertz, and 4000 Hertz.  On the Maryland 
Consonant-Vowel Nucleus-Consonant (CNC) Test, the Veteran had 
a speech recognition score of 96 percent in his right ear.  
The VA examiner diagnosed him with mild high-frequency 
sensorineural hearing loss in his right ear.

The Veteran was afforded another VA examination in September 
2006.  He had right ear puretone decibel thresholds of 20, 
30, 15, 35, and 55 for the frequencies of 500 Hertz, 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  On the 
Maryland CNC Test, the Veteran had a speech recognition score 
of 100 percent in his right ear.  The VA examiner diagnosed 
him with mild high-frequency sensorineural hearing loss in 
his right ear.

A July 2007 VA audiology assessment record notes that the 
Veteran reported having difficulty hearing in noisy 
situations, difficulty hearing the television, difficulty 
hearing on the telephone and difficulty hearing in one on one 
situations.  It was noted that the right hear had mild to 
moderate SNHL, while the left ear had only slight SNHL.  

The Veteran was afforded another VA examination in December 
2007.  It was noted that he had a history of exposure to 
noise during service due to artillery and noisy trucks and 
machinery.  He did kitchen work after service.  He had right 
ear puretone decibel thresholds of 30, 35, 35, 45, and 60 for 
the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  On the Maryland CNC Test, the Veteran 
had a speech recognition score of 84 percent in his right 
ear.  The VA examiner diagnosed him with mild-to-moderate 
stable sensorineural hearing loss in his right ear.

A review of the Veteran's history shows no evidence of marked 
interference with employment resulting from his service-
connected disabilities.  Although the Veteran testified at a 
hearing before the RO in August 2009 that he is currently 
receiving Social Security disability payments, those payments 
are for his back condition, for which the Veteran is not 
service-connected.  The Veteran also testified that, because 
of his hearing loss in his right ear, he is only able to hear 
part of the food orders given to him in his capacity as a 
cook, which sometimes resulted in him having to remake an 
order.  The Veteran also stated that he gets headaches from 
hearing higher-pitched noises too loudly, including pots and 
pans banging, and people screaming orders.  The Board finds 
that the evidence of record does not warrant a finding of 
marked interference with employment as a result of his 
service-connected disabilities, because the Veteran is not 
service-connected for hearing loss in his left ear, and can 
hear orders with that ear; because the Veteran has not 
provided evidence from his employer or manager showing marked 
interference with employment as a result of his hearing loss 
in his right ear; and because the Veteran has not been 
diagnosed with any types or manifestations of hearing loss in 
his right ear that are not covered by his schedular rating.

Similarly, a review of the Veteran's history shows no 
evidence of frequent periods of hospitalization resulting 
from his service-connected disabilities.  Indeed, the Veteran 
has presented no evidence of periods of hospitalization for 
his hearing loss in his right ear.

Consequently, the Board finds that the Veteran's hearing loss 
in his right ear does not present an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards.  Based on a careful analysis of 
the lay and medical evidence, the Board concludes that the 
Veteran's generalized anxiety disorder does not warrant a 
compensable evaluation on an extraschedular basis.


ORDER

Entitlement to an initial compensable rating for hearing loss 
of the right ear, on an extraschedular basis, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


